TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-07-00042-CR

NO. 03-07-00043-CR




Joe Louis Ruiz, Appellant

v.


The State of Texas, Appellee




 

NO. 03-07-00044-CR


Jose Louis Ruiz, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NOS. A-06-0707-S, A-06-0708-S & B-04-1112-S

HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motions for extension of time to file brief are granted.  Appellant's
counsel, Brad Haralson, is ordered to tender a brief in these causes no later than August 17, 2007. 
No further extension of time will be granted.
It is ordered June 21, 2007.


Before Justices Patterson, Pemberton and Waldrop
Do Not Publish